Order entered May 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00334-CV

             IN THE MATTER OF THE ESTATE OF MELVIN DON JONES

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-02191-1

                                            ORDER
       We GRANT the motion of attorney Niles Illich to substitute as counsel for appellees in

the place of attorney Roger Fuller. We DIRECT the Clerk of this Court to remove Roger Fuller

as counsel and add Niles Illich as lead counsel for appellees.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE